DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 10-12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong (US 2020/0286961 A1).

Claim 1: A touch screen,  (“The display panel DP (fig 2A) generates an image and the input sensing layer ISL obtains coordinate information of an external input, e.g., a touch event.” (Jeong, paragraph 153)  Therefore, the device of Jeong contains a touch screen.  Referring to fig 23B of Jeong, the combination of thin film encapsulation layer TFE and all layers above corresponds to the touch screen of the claim.)

comprising: a base substrate;  (Referring to fig 23B of Jeong, metal-containing layer ML2 corresponds to the base substrate of the claim.)

 a first reflected layer disposed on a first surface of the base substrate;  (“Referring to FIG. 23B, an anti-reflection unit RPU may include metal-containing layers ML1 and ML2 that overlap the display area DD-DA (refer to FIG. 22A) and the non-display area DD-NDA (refer to FIG. 22A) and dielectric layers IL1 and IL2 that overlap the display area DD-DA and the non-display area DD-NDA.” (Jeong, paragraph 369)  The combination of layers ML1 and IL1 of Jeong corresponds to the first reflected layer of the claim.)

 a second reflected layer disposed on a second surface of the base substrate;  (“A thickness and a material of the first metal-containing layer ML1 (fig 23B), the second metal-containing layer ML2, the first dielectric layer IL1, and the second dielectric layer IL2 may be selected to satisfy a condition that the first reflective light RL1 and the second reflective light RL2 destructively interfere with each other.” (Jeong, paragraph 373)  The second dielectric layer IL2 of Jeong corresponds to the second reflected layer of the claim.)

and a touch functional layer disposed on a surface of the second reflected layer away from the base substrate;  (Referring to fig 23E, input sensing unit ISU corresponds to the touch functional layer of the claim.)

wherein the first surface and the second surface are opposite to each other.  (Referring to fig 23B of Jeong, metal-containing layer ML2 contains two opposite surfaces.)


Instant Claim 2: The touch screen according to claim 1, wherein a material of the first reflected layer is niobium oxide.  (“In an exemplary embodiment, first and second dielectric layers IL1 and IL2 (fig 23B) among the dielectric layers ML1 and ML2 may include at least one of … niobium oxide (Nb.sub.2O.sub.5),” (Jeong, paragraph 371))


Instant Claim 6: The touch screen according to claim 1, wherein the touch screen further comprises an invisible layer located on a side of the touch functional layer away from the second reflected layer.  (Referring to fig 23B, thin film encapsulation layer TFE corresponds to the invisible layer of the claim.)


Instant Claim 8: (Method claim 8 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 8 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 10:  A touch display device comprising a display screen and the touch screen according to claim 1.  (“A display device includes a display panel and an input sensing unit disposed on the display panel.” (Jeong, abstract)  The display device and display panel of Jeong correspond to the touch display device and display screen of the claim, respectively.)


Instant Claim 11: The touch display device according to claim 10, further comprising: an optical clear adhesive disposed between the display screen and the touch screen, and configured to laminate the display screen and the touch screen.  (There must be an adhesive between the display panel and the touch screen of Jeong in order to bond the two elements.
In addition, the adhesive needs to be clear in order to not block the user’s view of the display.)


Instant Claim 12: The touch display device according to claim 1, wherein the display screen is a LCD display screen or an OLED display screen.  (Referring to fig 23B, an OLED display is taught.)


Instant Claim 15: (Claim 15 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 10, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 10, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7, 9, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong.

Instant Claim 3: The touch screen according to claim 1, wherein the first reflected layer has a thickness of 400 A-800 A.  (“A thickness and a material of the first metal-containing layer ML1 (fig 23B), the second metal-containing layer ML2, the first dielectric layer IL1, and the second dielectric layer IL2 may be selected to satisfy a condition that the first reflective light RL1 and the second reflective light RL2 destructively interfere with each other.” (Jeong, paragraph 373)  Although Jeong does not explicitly teach the exact thickness of layers ML1 and IL1, it would be obvious for 


Instant Claim 4: The touch screen according to claim 1, wherein the second reflected layer comprises a niobium oxide layer  (“In an exemplary embodiment, first and second dielectric layers IL1 and IL2 (fig 23B) among the dielectric layers ML1 and ML2 may include at least one of … niobium oxide (Nb.sub.2O.sub.5),” (Jeong, paragraph 371))

having a thickness of 400 A-800 A.  (“A thickness and a material of the first metal-containing layer ML1 (fig 23B), the second metal-containing layer ML2, the first dielectric layer IL1, and the second dielectric layer IL2 may be selected to satisfy a condition that the first reflective light RL1 and the second reflective light RL2 destructively interfere with each other.” (Jeong, paragraph 373)  Although Jeong does not explicitly teach the exact thickness of second dielectric layer IL2 and its sublayers, it would be obvious for the thickness to be 400A-800A, as that is a common thickness of layers/sublayers within electronic display devices.)


Instnat Claim 5: The touch screen according to claim 4, wherein the second reflected layer further comprises a silicon oxide layer located on a side of the niobium oxide layer away from the base substrate,  (“In an exemplary embodiment, first and second dielectric layers IL1 and IL2 (fig 23B) among the dielectric layers ML1 and ML2 may include at least one of silicon oxide (SiO.sub.2),” (Jeong, paragraph 371))

the silicon oxide layer having a thickness of 0-1500 A.  (“A thickness and a material of the first metal-containing layer ML1 (fig 23B), the second metal-containing layer ML2, the first dielectric layer IL1, and the second dielectric layer IL2 may be selected to satisfy a condition that the first reflective light RL1 and the second reflective light RL2 destructively interfere with each other.” (Jeong, paragraph 373)  Although Jeong does 


Instant Claim 7: The touch screen according to claim 1, wherein the touch screen further comprises an anti-fingerprint layer located on a side of the first reflected layer away from the base substrate.  (“The functional coating layer may include various layers, such as an anti-fingerprint layer, an anti-reflection layer, a hard coating layer, etc. In FIGS. 2B to 2F, the window panel WP and the window layer WL are simply shown without distinguishing the base film WP-BS from the light blocking pattern WP-BZ.” (Jeong, paragraph 160)  Although Jeong does not explicitly illustrate an anti-fingerprint layer in the device of fig 23B, such a layer would be obvious to include for the same reason that it is taught by Jeong earlier.)


Instant Claim 9: The method according to claim 8, wherein the first reflected layer and the second reflected layer are both formed by a sputtering process.  (Although Jeong does not explicitly teach the type of process used to form the various layers, a sputtering process is well known for electronic devices and would, therefore, be obvious to use.)


Instant Claim 13: (Claim 13 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 18: (Claim 18 is substantially identical to claim 7, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626